United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
R.P., Appellant
and
DEPARTMENT OF THE INTERIOR,
SANDSTONE VISITOR CENTER,
Sandstone, WV, Employer
_________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-883
Issued: August 7, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 10, 2014 appellant filed a timely appeal of a September 30, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that he has more than two percent permanent
left upper extremity impairment, for which he received a schedule award.
FACTUAL HISTORY
On August 3, 2011 appellant, then a 61-year-old education technician, filed a traumatic
injury claim alleging that on July 30, 2011 he was bitten by a copperhead snake on the little
1

5 U.S.C. § 8101 et seq.

finger of the left hand while picking up a flattened box off the floor. OWCP accepted the claim
for toxic venom effect and left hand little finger open puncture wounds.
On February 27, 2013 appellant filed a claim for a schedule award.
On June 20, 2013 OWCP referred appellant to Dr. Barry Alan Levin, a Board-certified
orthopedic surgeon, for a second opinion impairment determination. In a July 26, 2013 report,
Dr. Levin opined that appellant reached maximum medical improvement approximately two
months after the snake bite or in September 2011. Appellant complained of numbness and
tenderness to his hand and had some impairment when making a fist. Dr. Levin reported a
normal sensation, some tenderness at the little finger metacarpophalangeal (MP) and proximal
interphalangeal (PIP) joints and noted that he lacked 25 degrees flexion at the little finger PIP
joint.
Using the sixth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (A.M.A., Guides), Dr. Levin concluded that appellant had a two percent
left upper extremity permanent impairment. Using Table 15.31, page 470, for finger range of
motion, appellant had 21 percent digital impairment of the little finger based on grade modifier 1
and 75 degrees of PIP joint range of motion. Dr. Levin stated that, according to Table 15-12,
page 421, appellant had a 21 percent little finger impairment which converted to a two percent
left upper extremity impairment.
On August 21, 2013 an OWCP medical adviser reviewed Dr. Levin’s July 26, 2013
report and concurred with the impairment determination. Using Table 15-31, page 470, the
medical adviser conclude that, under grade modifier 1, 75 degrees of flexion resulted in a 21
percent little finger digit impairment. Using Table 15-12, page 421,2 a 21 percent little finger
digit impairment represented a two percent left upper extremity impairment. The medical
adviser noted that this method of calculation was appropriate due to the lack of 25 degrees of
flexion at the PIP joint of the little finger.
By decision dated September 30, 2013, OWCP granted appellant a schedule award for
two percent impairment of the left upper extremity. The period of the award ran from July 27 to
September 8, 2013.
LEGAL PRECEDENT
Under section 8107 of FECA3 and section 10.404 of the implementing federal
regulations,4 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
2

OWCP’s medical adviser noted the page number as 420 which appears to be a typographical error as
impairment value calculated from digit impairment is on page 421.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404

2

for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.5
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).6 Under the sixth edition, the evaluator identifies the impairment class for the
diagnosed condition (CDX), which is then adjusted by grade modifiers based on Functional
History (GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).8
Table 15-31 on page 470 of the sixth edition of the A.M.A., Guides provides guidelines
for evaluating impairment due to limited finger motion.9 An impairment rating for a given digit
may be converted to an impairment rating for an upper extremity using Table 15-12 on pages
421 through 423.10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through an OWCP medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with an OWCP medical
adviser providing rationale for the percentage of impairment specified.11
ANALYSIS
OWCP accepted that appellant sustained a toxic venom effect and left hand little finger
open puncture wounds on July 27, 2013 as the result of being bitten by a snake at work. By
decision dated September 30, 2013, it granted him a schedule award for two percent permanent
impairment of his left upper extremity. The award was based on a July 26, 2013 report of
Dr. Levin, a Board-certified orthopedic surgeon, and the August 21, 2013 report by an OWCP
medical adviser. The Board finds that the medical evidence does not establish greater than two
percent left upper extremity impairment, for which he received a schedule award.

5

D.J., 59 ECAB 620 2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, The International Classification of Functioning, Disability
and Health (ICF): A Contemporary Model of Disablement.
7

A.M.A., Guides (6th ed. 2009), pp. 383-419.

8

Id. at 411.

9

Id. at 470, Table 15-31.

10

Id. at 421-23, Table 15-12.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (January 2010). See C.K., Docket No. 09-2371 (issued August 18, 2010); Frantz Ghassan, 57
ECAB 349 (2006).

3

Both Dr. Levin and OWCP’s medical adviser stated that appellant had 21 percent
impairment due to flexion of 75 degrees at the PIP joint of the little finger. The 21 percent digit
impairment for decreased range of motion in the left small finger, which when converted to an
upper extremity impairment using Table 15-12 on page 421, equaled a left upper extremity
impairment of two percent. Appellant has not submitted medical evidence showing entitlement
to a greater amount of schedule award compensation.
CONCLUSION
The Board finds that appellant is not entitled to greater than two percent impairment of
the left upper extremity, for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 30, 2013 is affirmed.
Issued: August 7, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

